DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
PG PUB 2017/0208476 teaches in fig. 8 an overall approach for defining a policy with quantified spectrum-access rights in real time.  Estimating the spectrum-access attributes of the transmitters and by characterizing the propagation environment, the use of spectrum by transmitters and the available spectrum can be estimated.  Based on spectrum-sharing constraints and etiquette, quantified spectrum-access rights can be defined and enforced in real time. A spectrum-sharing model may incorporate a guard-margin to the estimated spectrum-opportunity.  The spectrum-access rights for the transceivers are defined based on the real-time spectrum-access opportunity, spectrum-sharing constraints, and spectrum-access etiquette.
Re Claims 1 and 7,  Prior art fails to teach an apparatus receives spectrum sensing information including identification information, position information and sensing result matrix from a sensor to obtain frequency connection chance whereby an access request includes access request message comprising identifier information, location information, and operable band information and received from a secondary transmitter wishing to acquire a frequency access opportunity, the OP map representing a probability of successful communication of the secondary transmitter in each region of the cognitive radio network; and a response message generation unit configured to generate a response message based on the generated map, the response message comprising a channel having a highest probability of successful communication from among channels accessible from a location of the secondary transmitter and the probability of successful communication, wherein the probability of successful communication is a probability of a SINK (signal-to-interference-plus-noise ratio) at a particular location exceeding a predefined reference value and the OP map representing the probability of successful communication in each region comprises the probability of successful communication of the secondary transmitter in a region in which the spectrum sensor is not installed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472